                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00153-FDW-DCK


 SALEH SHAIBAN,                        )
 FATIMA MUTHANA,                       )
 ASEEL SHAIBAN,                        )
 TAHANI SHAIBAN,                       )
 SAEED SHAIBAN,                        )
 AMIN SHAIBAN, and                     )
 AKRAM SHAIBAN,                        )
                                       )
        Plaintiffs,                    )                              ORDER
                                       )
 vs.                                   )
                                       )
 L. FRANCIS CISSNA, Director of U.S. )
 Citizenship and Immigration Services, )
 KIRSTJEN NIELSEN, Secretary of )
 Department of Homeland Security, and  )
 DEPARTMENT          OF       HOMELAND )
 SECURITY                              )
                                       )
        Defendants.                    )
                                       )


       THIS MATTER is before the Court on Plaintiffs’ Motion for Extension of Time to Amend

the Complaint. (Doc. No. 17). According to this Court’s standing orders,

       Any motion to extend the foregoing time and/or word limitations shall be filed
       immediately upon counsel learning of the need for the same and in any event no
       fewer than three (3) business days in advance of the filing deadline sought to be
       modified.

See Standing Order Governing Civil Case Management Before the Honorable Frank D. Whitney,

Misc. No. 3:07-mc-00047 (Doc. No. 2-4, p. 4–5). Plaintiffs had until March 22, 2019 to file an

amended complaint in this case. (Doc. No. 16). Plaintiffs state that they were unable to comply

with the deadline because lead counsel was out of the country and other counsel were engaged in

                                               1
other matters. (Doc. No. 17, p. 2). However, Plaintiffs made no efforts to notify the Court of these

anticipated conflicts, and Plaintiffs waited until 7:30 p.m. on the date of the deadline to file the

present motion for an extension. The Court hereby puts Plaintiffs on notice that in the future,

motions for extension must be made within the deadlines laid out in this Court’s standing

orders when the need for such an extension is apparent well ahead of the deadline.

       The Court hereby GRANTS Plaintiffs’ Motion for Extension. (Doc. No. 17). Plaintiffs will

have until April 5, 2019 to file an amended complaint in this case.

       IT IS SO ORDERED.


                                         Signed: March 25, 2019




                                                 2
